Exhibit 10.1

 

GENAISSANCE PHARMACEUTICALS, INC.

 

Restricted Stock Agreement
Granted Under 2000 Amended and Restated Equity Incentive Plan

 

AGREEMENT made as of this 7th day of January, 2005, between Genaissance
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
                                     (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 


1.                                       PURCHASE OF SHARES.


 

The Company shall issue and sell to the Participant, and the Participant shall
purchase from the Company, subject to the terms and conditions set forth in this
Agreement and in the Company’s 2000 Amended and Restated Equity Incentive Plan,
as amended (the “Plan”),              shares (the “Shares”) of common stock,
$0.001 par value, of the Company (“Common Stock”), at a purchase price of $0.001
per share.  The aggregate purchase price for the Shares shall be paid by the
Participant by check payable to the order of the Company or such other method as
may be acceptable to the Company.  Upon receipt by the Company of payment for
the Shares, the Company shall issue to the Participant one or more certificates
in the name of the Participant for that number of Shares purchased by the
Participant.  The Participant agrees that the Shares shall be subject to the
purchase option set forth in Section 2 of this Agreement and the restrictions on
transfer set forth in Section 4 of this Agreement.

 


2.                                       PURCHASE OPTION.


 


(A)                                  IN THE EVENT THAT THE PARTICIPANT CEASES TO
BE EMPLOYED AS AN EMPLOYEE, OFFICER OR DIRECTOR OF, OR CONSULTANT OR ADVISOR TO,
THE COMPANY FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE, INCLUDING,
WITHOUT LIMITATION, UPON THE DEATH, DISABILITY, TERMINATION OR RETIREMENT OF THE
PARTICIPANT, PRIOR TO FEBRUARY 17, 2006, THE COMPANY SHALL, UPON THE DATE OF
SUCH TERMINATION (THE “TERMINATION DATE”), HAVE THE RIGHT AND OPTION (THE
“PURCHASE OPTION”) FOR A PERIOD OF 60 DAYS FROM SUCH DATE TO PURCHASE FROM THE
PARTICIPANT, FOR A SUM OF $0.001 PER SHARE (THE “OPTION PRICE”), SOME OR ALL OF
THE UNVESTED SHARES (AS DEFINED BELOW).


 

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage at the time the Purchase Option becomes exercisable by the Company. 
The “Applicable Percentage” shall be (i) 100% during the period ending
February 16, 2006 and (ii) 0% after February 16, 2006. For purposes of this
Agreement, employment with the Company shall include employment with a parent or
subsidiary of the Company, if any.

 

--------------------------------------------------------------------------------


 


3.                                       EXERCISE OF PURCHASE OPTION AND
CLOSING.


 


(A)                                  UNLESS THE COMPANY NOTIFIES THE PARTICIPANT
WITHIN 60 DAYS FROM THE TERMINATION DATE THAT IT DOES NOT INTEND TO EXERCISE ITS
PURCHASE OPTION WITH RESPECT TO SOME OR ALL OF THE UNVESTED SHARES, THE PURCHASE
OPTION SHALL BE DEEMED AUTOMATICALLY EXERCISED BY THE COMPANY AS OF THE 60TH DAY
FOLLOWING SUCH TERMINATION, PROVIDED THAT THE COMPANY MAY EXERCISE THE PURCHASE
OPTION BY DELIVERING OR MAILING TO THE PARTICIPANT (OR HIS ESTATE), WITHIN 60
DAYS AFTER THE TERMINATION DATE, A WRITTEN NOTICE OF EXERCISE OF THE PURCHASE
OPTION.  SUCH NOTICE SHALL SPECIFY THE NUMBER OF SHARES TO BE PURCHASED.  UNLESS
THE PARTICIPANT IS OTHERWISE NOTIFIED BY THE COMPANY PURSUANT TO THE PRECEDING
SENTENCES THAT THE COMPANY DOES NOT INTEND TO EXERCISE ITS PURCHASE OPTION AS TO
SOME OR ALL OF THE UNVESTED SHARES TO WHICH IT APPLIES AT THE TIME OF
TERMINATION, EXECUTION OF THIS AGREEMENT BY THE PARTICIPANT CONSTITUTES WRITTEN
NOTICE TO THE PARTICIPANT OF THE COMPANY’S INTENTION TO EXERCISE ITS PURCHASE
OPTION WITH RESPECT TO ALL UNVESTED SHARES TO WHICH SUCH PURCHASE OPTION
APPLIES.


 


(B)                                 WITHIN 10 DAYS AFTER (I) DELIVERY TO THE
PARTICIPANT OF THE COMPANY’S NOTICE OF THE EXERCISE OF THE PURCHASE OPTION,
WHICH SUPPLEMENTS THE NOTICE PROVIDED HEREIN, OR (II) THE DEEMED EXERCISE OF THE
PURCHASE OPTION, EACH PURSUANT TO SUBSECTION (A) ABOVE, THE PARTICIPANT (OR HIS
ESTATE) SHALL, PURSUANT TO THE PROVISIONS OF THE JOINT ESCROW INSTRUCTIONS
REFERRED TO IN SECTION 6 BELOW, TENDER TO THE COMPANY AT ITS PRINCIPAL OFFICES
THE CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES WHICH THE COMPANY HAS
ELECTED TO PURCHASE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, DULY
ENDORSED IN BLANK OR WITH DULY ENDORSED STOCK POWERS ATTACHED THERETO, ALL IN
FORM SUITABLE FOR THE TRANSFER OF SUCH SHARES TO THE COMPANY.  PROMPTLY
FOLLOWING ITS RECEIPT OF SUCH CERTIFICATE OR CERTIFICATES, THE COMPANY SHALL PAY
TO THE PARTICIPANT THE AGGREGATE OPTION PRICE FOR SUCH SHARES (PROVIDED THAT ANY
DELAY IN MAKING SUCH PAYMENT SHALL NOT INVALIDATE THE COMPANY’S EXERCISE OF THE
PURCHASE OPTION WITH RESPECT TO SUCH SHARES).


 


(C)                                  AFTER THE TIME AT WHICH ANY SHARES ARE
REQUIRED TO BE DELIVERED TO THE COMPANY FOR TRANSFER TO THE COMPANY PURSUANT TO
SUBSECTION (B) ABOVE, THE COMPANY SHALL NOT PAY ANY DIVIDEND TO THE PARTICIPANT
ON ACCOUNT OF SUCH SHARES OR PERMIT THE PARTICIPANT TO EXERCISE ANY OF THE
PRIVILEGES OR RIGHTS OF A STOCKHOLDER WITH RESPECT TO SUCH SHARES, BUT SHALL, IN
SO FAR AS PERMITTED BY LAW, TREAT THE COMPANY AS THE OWNER OF SUCH SHARES.


 


(D)                                 THE OPTION PRICE MAY BE PAYABLE, AT THE
OPTION OF THE COMPANY, IN CANCELLATION OF ALL OR A PORTION OF ANY OUTSTANDING
INDEBTEDNESS OF THE PARTICIPANT TO THE COMPANY OR IN CASH (BY CHECK) OR BOTH.


 


(E)                                  THE COMPANY SHALL NOT PURCHASE ANY FRACTION
OF A SHARE UPON EXERCISE OF THE PURCHASE OPTION, AND ANY FRACTION OF A SHARE
RESULTING FROM A COMPUTATION MADE PURSUANT TO SECTION 2 OF THIS AGREEMENT SHALL
BE ROUNDED TO THE NEAREST WHOLE SHARE (WITH ANY ONE-HALF SHARE BEING ROUNDED
UPWARD).


 


(F)                                    THE COMPANY MAY ASSIGN ITS PURCHASE
OPTION TO ONE OR MORE PERSONS OR ENTITIES.


 


4.                                       RESTRICTIONS ON TRANSFER.


 


(A)                                  THE PARTICIPANT SHALL NOT SELL, ASSIGN,
TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF OR ENCUMBER, BY OPERATION
OF LAW OR OTHERWISE (COLLECTIVELY “TRANSFER”) ANY

 

2

--------------------------------------------------------------------------------


 


SHARES, OR ANY INTEREST THEREIN, THAT ARE SUBJECT TO THE PURCHASE OPTION, EXCEPT
THAT THE PARTICIPANT MAY TRANSFER SUCH SHARES (I) TO OR FOR THE BENEFIT OF ANY
SPOUSE, CHILDREN, PARENTS, UNCLES, AUNTS, SIBLINGS, GRANDCHILDREN AND ANY OTHER
RELATIVES APPROVED BY THE BOARD OF DIRECTORS OR A COMMITTEE THEREOF
(COLLECTIVELY, “APPROVED RELATIVES”) OR TO A TRUST ESTABLISHED SOLELY FOR THE
BENEFIT OF THE PARTICIPANT AND/OR APPROVED RELATIVES, PROVIDED THAT SUCH SHARES
SHALL REMAIN SUBJECT TO THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION 4 AND THE PURCHASE OPTION)
AND SUCH PERMITTED TRANSFEREE SHALL, AS A CONDITION TO SUCH TRANSFER, DELIVER TO
THE COMPANY A WRITTEN INSTRUMENT CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND
BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT OR (II) AS PART OF THE SALE
OF ALL OR SUBSTANTIALLY ALL OF THE SHARES OF CAPITAL STOCK OF THE COMPANY
(INCLUDING PURSUANT TO A MERGER OR CONSOLIDATION), PROVIDED THAT, IN ACCORDANCE
WITH THE PLAN, THE SECURITIES OR OTHER PROPERTY RECEIVED BY THE PARTICIPANT IN
CONNECTION WITH SUCH TRANSACTION SHALL REMAIN SUBJECT TO THIS AGREEMENT.


 


5.                                       AGREEMENT IN CONNECTION WITH PUBLIC
OFFERING.


 

The Participant agrees, in connection with an underwritten public offering of
the Company’s securities pursuant to a registration statement under the
Securities Act, (i) not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock held by the
Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such underwritten
public offering of the Company’s securities for a period of 180 days from the
effective date of such registration statement, and (ii) to execute any agreement
reflecting clause (i) above as may be requested by the Company or the managing
underwriters at the time of such offering.

 


6.                                       ESCROW.


 

The Participant shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A.  The
Joint Escrow Instructions shall be delivered to the Secretary of the Company, as
escrow agent thereunder.  The Participant shall deliver to such escrow agent a
stock assignment duly endorsed in blank, in the form attached to this Agreement
as Exhibit B, and hereby instructs the Company to deliver to such escrow agent,
on behalf of the Participant, the certificate(s) evidencing the Shares issued
hereunder.  Such materials shall be held by such escrow agent pursuant to the
terms of such Joint Escrow Instructions.

 


7.                                       RESTRICTIVE LEGENDS.


 

All certificates representing Shares shall have affixed thereto legends in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to the
restrictions on transfer and an option to purchase set forth in a certain
Restricted Stock Agreement between the corporation and the registered owner of
these shares (or his or her successor in

 

3

--------------------------------------------------------------------------------


 

interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the corporation.”

 


8.                                       PROVISIONS OF THE PLAN.


 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 


9.                                       WITHHOLDING TAXES;
SECTION 83(B) ELECTION.


 


(A)                                  THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE COMPANY HAS THE RIGHT TO DEDUCT FROM PAYMENTS OF ANY KIND OTHERWISE DUE
TO THE PARTICIPANT ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW
TO BE WITHHELD WITH RESPECT TO THE PURCHASE OF THE SHARES BY THE PARTICIPANT OR
THE LAPSE OF THE PURCHASE OPTION.


 


(B)                                 THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE COMPANY HAS THE RIGHT IN ITS SOLE DISCRETION, IN ADDITION TO THE RIGHT
GRANTED TO THE COMPANY PURSUANT TO SECTION 9(A) HEREOF AND THE OTHER RIGHTS OF
THE COMPANY HEREIN, TO CAUSE CERTAIN OF THE SHARES OTHERWISE DUE TO THE
PARTICIPANT TO BE SURRENDERED BY THE PARTICIPANT TO THE COMPANY IN ORDER TO
SATISFY ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD BY THE COMPANY WITH RESPECT TO THE PURCHASE OF THE SHARES BY THE
PARTICIPANT OR THE LAPSE OF THE PURCHASE OPTION.


 


(C)                                  THE PARTICIPANT HAS REVIEWED WITH THE
PARTICIPANT’S OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THIS INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  THE PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  THE
PARTICIPANT UNDERSTANDS THAT THE PARTICIPANT (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR THE PARTICIPANT’S OWN TAX LIABILITY THAT MAY ARISE AS A RESULT
OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE
PARTICIPANT UNDERSTANDS THAT IT MAY BE BENEFICIAL IN MANY CIRCUMSTANCES TO ELECT
TO BE TAXED AT THE TIME THE SHARES ARE PURCHASED RATHER THAN WHEN AND AS THE
COMPANY’S PURCHASE OPTION EXPIRES BY FILING AN ELECTION UNDER SECTION 83(B) OF
THE CODE WITH THE I.R.S. WITHIN 30 DAYS FROM THE DATE OF PURCHASE.


 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 


10.                                 MISCELLANEOUS.


 


(A)                                  NO RIGHTS TO EMPLOYMENT.  THE PARTICIPANT
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE SHARES PURSUANT TO SECTION 2
HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER). 
THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL.

 

4

--------------------------------------------------------------------------------


 


(B)                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND EACH
OTHER PROVISION OF THIS AGREEMENT SHALL BE SEVERABLE AND ENFORCEABLE TO THE
EXTENT PERMITTED BY LAW.


 


(C)                                  WAIVER.  ANY PROVISION FOR THE BENEFIT OF
THE COMPANY CONTAINED IN THIS AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN
ANY PARTICULAR INSTANCE, BY THE BOARD OF DIRECTORS OF THE COMPANY OR A COMMITTEE
THEREOF.


 


(D)                                 BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND THE PARTICIPANT AND
THEIR RESPECTIVE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS, SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN
SECTION 4 OF THIS AGREEMENT.


 


(E)                                  NOTICE.   ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND DEEMED EFFECTIVELY GIVEN UPON PERSONAL
DELIVERY OR FIVE DAYS AFTER DEPOSIT IN THE UNITED STATES POST OFFICE, BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED TO THE OTHER PARTY
HERETO AT THE ADDRESS SHOWN BENEATH HIS OR ITS RESPECTIVE SIGNATURE TO THIS
AGREEMENT, OR AT SUCH OTHER ADDRESS OR ADDRESSES AS EITHER PARTY SHALL DESIGNATE
TO THE OTHER IN ACCORDANCE WITH THIS SECTION 10(E).


 


(F)                                    PRONOUNS.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUNS USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
PLAN CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDES ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.


 


(H)                                 AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
PARTICIPANT.


 


(I)                                     GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.


 


(J)                                     PARTICIPANT’S ACKNOWLEDGMENTS.  THE
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE: (I) HAS READ THIS AGREEMENT; (II) HAS
BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS
AGREEMENT BY LEGAL COUNSEL OF THE PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY
DECLINED TO SEEK SUCH COUNSEL; (III) UNDERSTANDS THE TERMS AND CONSEQUENCES OF
THIS AGREEMENT; (IV) IS FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
AGREEMENT; AND (V) UNDERSTANDS THAT THE LAW FIRM OF WILMER CUTLER PICKERING HALE
AND DORR LLP, IS ACTING AS COUNSEL TO THE COMPANY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AND IS NOT ACTING AS COUNSEL FOR THE
PARTICIPANT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

GENAISSANCE PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name:

Ben D. Kaplan

 

Title:

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

 

Participant

 

 

 

Address:

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Genaissance Pharmaceuticals, Inc.

 

Joint Escrow Instructions

 

January 7, 2005

 

Secretary
Genaissance Pharmaceuticals, Inc.
Five Science Park
New Haven, CT  06511

 

Dear Sir:

 

As Escrow Agent for Genaissance Pharmaceuticals, Inc., a Delaware corporation,
and its successors in interest under the Restricted Stock Agreement (the
“Agreement”) of even date herewith, to which a copy of these Joint Escrow
Instructions is attached (the “Company”), and the undersigned person (“Holder”),
you are hereby authorized and directed to hold the documents delivered to you
pursuant to the terms of the Agreement in accordance with the following
instructions:

 

1.                                       APPOINTMENT.  HOLDER IRREVOCABLY
AUTHORIZES THE COMPANY TO DEPOSIT WITH YOU ANY CERTIFICATES EVIDENCING SHARES
(AS DEFINED IN THE AGREEMENT) TO BE HELD BY YOU HEREUNDER AND ANY ADDITIONS AND
SUBSTITUTIONS TO SAID SHARES.  FOR PURPOSES OF THESE JOINT ESCROW INSTRUCTIONS,
“SHARES” SHALL BE DEEMED TO INCLUDE ANY ADDITIONAL OR SUBSTITUTE PROPERTY. 
HOLDER DOES HEREBY IRREVOCABLY CONSTITUTE AND APPOINT YOU AS HIS
ATTORNEY-IN-FACT AND AGENT FOR THE TERM OF THIS ESCROW TO EXECUTE WITH RESPECT
TO SUCH SHARES ALL DOCUMENTS NECESSARY OR APPROPRIATE TO MAKE SUCH SHARES
NEGOTIABLE AND TO COMPLETE ANY TRANSACTION HEREIN CONTEMPLATED.  SUBJECT TO THE
PROVISIONS OF THIS PARAGRAPH 1 AND THE TERMS OF THE AGREEMENT, HOLDER SHALL
EXERCISE ALL RIGHTS AND PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WHILE THE
SHARES ARE HELD BY YOU.

 

2.                                       CLOSING OF PURCHASE.

 

(A)                                  UPON ANY PURCHASE BY THE COMPANY OF THE
SHARES IN CONNECTION WITH (I) THE COMPANY’S NOTICE OF THE EXERCISE OF THE
PURCHASE OPTION OR (II) THE DEEMED EXERCISE OF THE PURCHASE OPTION, EACH IN
ACCORDANCE WITH THE TERMS OF THE AGREEMENT, THE COMPANY SHALL GIVE TO HOLDER AND
YOU A WRITTEN NOTICE SPECIFYING THE PURCHASE PRICE FOR THE SHARES, AS DETERMINED
PURSUANT TO THE AGREEMENT, AND THE TIME FOR A CLOSING HEREUNDER (THE “CLOSING”)
AT THE PRINCIPAL OFFICE OF THE COMPANY.  HOLDER AND THE COMPANY HEREBY
IRREVOCABLY AUTHORIZE AND DIRECT YOU TO CLOSE THE TRANSACTION CONTEMPLATED BY
SUCH NOTICE IN ACCORDANCE WITH THE TERMS OF SAID NOTICE.

 

(B)                                 AT THE CLOSING, YOU ARE DIRECTED (I) TO DATE
THE STOCK ASSIGNMENT FORM OR FORMS NECESSARY FOR THE TRANSFER OF THE SHARES,
(II) TO FILL IN ON SUCH FORM OR FORMS THE NUMBER OF SHARES BEING TRANSFERRED,
AND (III) TO DELIVER SAME, TOGETHER WITH THE CERTIFICATE OR CERTIFICATES

 

7

--------------------------------------------------------------------------------


 

EVIDENCING THE SHARES TO BE TRANSFERRED, TO THE COMPANY AGAINST THE SIMULTANEOUS
DELIVERY TO YOU OF THE PURCHASE PRICE FOR THE SHARES BEING PURCHASED PURSUANT TO
THE AGREEMENT.

 

3.                                       WITHDRAWAL.  THE HOLDER SHALL HAVE THE
RIGHT TO WITHDRAW FROM THIS ESCROW ANY SHARES AS TO WHICH THE PURCHASE OPTION
(AS DEFINED IN THE AGREEMENT) HAS TERMINATED OR EXPIRED.

 

4.                                       DUTIES OF ESCROW AGENT.

 

(A)                                  YOUR DUTIES HEREUNDER MAY BE ALTERED,
AMENDED, MODIFIED OR REVOKED ONLY BY A WRITING SIGNED BY ALL OF THE PARTIES
HERETO.

 

(B)                                 YOU SHALL BE OBLIGATED ONLY FOR THE
PERFORMANCE OF SUCH DUTIES AS ARE SPECIFICALLY SET FORTH HEREIN AND MAY RELY AND
SHALL BE PROTECTED IN RELYING OR REFRAINING FROM ACTING ON ANY INSTRUMENT
REASONABLY BELIEVED BY YOU TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES.  YOU SHALL NOT BE PERSONALLY LIABLE FOR ANY ACT YOU
MAY DO OR OMIT TO DO HEREUNDER AS ESCROW AGENT OR AS ATTORNEY-IN-FACT OF HOLDER
WHILE ACTING IN GOOD FAITH AND IN THE EXERCISE OF YOUR OWN GOOD JUDGMENT, AND
ANY ACT DONE OR OMITTED BY YOU PURSUANT TO THE ADVICE OF YOUR OWN ATTORNEYS
SHALL BE CONCLUSIVE EVIDENCE OF SUCH GOOD FAITH.

 

(C)                                  YOU ARE HEREBY EXPRESSLY AUTHORIZED TO
DISREGARD ANY AND ALL WARNINGS GIVEN BY ANY OF THE PARTIES HERETO OR BY ANY
OTHER PERSON OR COMPANY, EXCEPTING ONLY ORDERS OR PROCESS OF COURTS OF LAW, AND
ARE HEREBY EXPRESSLY AUTHORIZED TO COMPLY WITH AND OBEY ORDERS, JUDGMENTS OR
DECREES OF ANY COURT.  IN CASE YOU OBEY OR COMPLY WITH ANY SUCH ORDER, JUDGMENT
OR DECREE OF ANY COURT, YOU SHALL NOT BE LIABLE TO ANY OF THE PARTIES HERETO OR
TO ANY OTHER PERSON, FIRM OR COMPANY BY REASON OF SUCH COMPLIANCE,
NOTWITHSTANDING ANY SUCH ORDER, JUDGMENT OR DECREE BEING SUBSEQUENTLY REVERSED,
MODIFIED, ANNULLED, SET ASIDE, VACATED OR FOUND TO HAVE BEEN ENTERED WITHOUT
JURISDICTION.

 

(D)                                 YOU SHALL NOT BE LIABLE IN ANY RESPECT ON
ACCOUNT OF THE IDENTITY, AUTHORITY OR RIGHTS OF THE PARTIES EXECUTING OR
DELIVERING OR PURPORTING TO EXECUTE OR DELIVER THE AGREEMENT OR ANY DOCUMENTS OR
PAPERS DEPOSITED OR CALLED FOR HEREUNDER.

 

(E)                                  YOU SHALL BE ENTITLED TO EMPLOY SUCH LEGAL
COUNSEL AND OTHER EXPERTS AS YOU MAY DEEM NECESSARY PROPERLY TO ADVISE YOU IN
CONNECTION WITH YOUR OBLIGATIONS HEREUNDER AND MAY RELY UPON THE ADVICE OF SUCH
COUNSEL.

 

(F)                                    YOUR RIGHTS AND RESPONSIBILITIES AS
ESCROW AGENT HEREUNDER SHALL TERMINATE IF (I) YOU CEASE TO BE SECRETARY OF THE
COMPANY OR (II) YOU RESIGN BY WRITTEN NOTICE TO EACH PARTY.  IN THE EVENT OF A
TERMINATION UNDER CLAUSE (I), YOUR SUCCESSOR AS SECRETARY SHALL BECOME ESCROW
AGENT HEREUNDER; IN THE EVENT OF A TERMINATION UNDER CLAUSE (II), THE COMPANY
SHALL APPOINT A SUCCESSOR ESCROW AGENT HEREUNDER.

 

(G)                                 IF YOU REASONABLY REQUIRE OTHER OR FURTHER
INSTRUMENTS IN CONNECTION WITH THESE JOINT ESCROW INSTRUCTIONS OR OBLIGATIONS IN
RESPECT HERETO, THE NECESSARY PARTIES HERETO SHALL JOIN IN FURNISHING SUCH
INSTRUMENTS.

 

(H)                                 IT IS UNDERSTOOD AND AGREED THAT SHOULD ANY
DISPUTE ARISE WITH RESPECT TO THE DELIVERY AND/OR OWNERSHIP OR RIGHT OF
POSSESSION OF THE SECURITIES HELD BY YOU HEREUNDER, YOU

 

8

--------------------------------------------------------------------------------


 

ARE AUTHORIZED AND DIRECTED TO RETAIN IN YOUR POSSESSION WITHOUT LIABILITY TO
ANYONE ALL OR ANY PART OF SAID SECURITIES UNTIL SUCH DISPUTE SHALL HAVE BEEN
SETTLED EITHER BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES CONCERNED OR BY A
FINAL ORDER, DECREE OR JUDGMENT OF A COURT OF COMPETENT JURISDICTION AFTER THE
TIME FOR APPEAL HAS EXPIRED AND NO APPEAL HAS BEEN PERFECTED, BUT YOU SHALL BE
UNDER NO DUTY WHATSOEVER TO INSTITUTE OR DEFEND ANY SUCH PROCEEDINGS.

 

(I)                                     THESE JOINT ESCROW INSTRUCTIONS SET
FORTH YOUR SOLE DUTIES WITH RESPECT TO ANY AND ALL MATTERS PERTINENT HERETO AND
NO IMPLIED DUTIES OR OBLIGATIONS SHALL BE READ INTO THESE JOINT ESCROW
INSTRUCTIONS AGAINST YOU.

 

(J)                                     THE COMPANY SHALL INDEMNIFY YOU AND HOLD
YOU HARMLESS AGAINST ANY AND ALL DAMAGES, LOSSES, LIABILITIES, COSTS, AND
EXPENSES, INCLUDING ATTORNEYS’ FEES AND DISBURSEMENTS, FOR ANYTHING DONE OR
OMITTED TO BE DONE BY YOU AS ESCROW AGENT IN CONNECTION WITH THIS AGREEMENT OR
THE PERFORMANCE OF YOUR DUTIES HEREUNDER, EXCEPT SUCH AS SHALL RESULT FROM YOUR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

5.                                       NOTICE.  ANY NOTICE REQUIRED OR
PERMITTED HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE UNITED STATES POST OFFICE,
BY REGISTERED OR CERTIFIED MAIL WITH POSTAGE AND FEES PREPAID, ADDRESSED TO EACH
OF THE OTHER PARTIES THEREUNTO ENTITLED AT THE FOLLOWING ADDRESSES, OR AT SUCH
OTHER ADDRESSES AS A PARTY MAY DESIGNATE BY TEN DAYS’ ADVANCE WRITTEN NOTICE TO
EACH OF THE OTHER PARTIES HERETO.

 

COMPANY:

 

Notices to the Company shall be sent to the address set forth in the salutation
hereto, Attn: President

 

 

 

HOLDER:

 

Notices to Holder shall be sent to the address set forth below Holder’s
signature below.

 

 

 

ESCROW AGENT:

 

Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.

 

6.                                       MISCELLANEOUS.

 

(A)                                  BY SIGNING THESE JOINT ESCROW INSTRUCTIONS,
YOU BECOME A PARTY HERETO ONLY FOR THE PURPOSE OF SAID JOINT ESCROW
INSTRUCTIONS, AND YOU DO NOT BECOME A PARTY TO THE AGREEMENT.

 

(B)                                 THIS INSTRUMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.

 

9

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

Genaissance Pharmaceuticals, Inc.

 

 

 

 

By:

 

 

 

Name:

Ben D. Kaplan

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

Print Name

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Date Signed:

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

 

By:

Ben D. Kaplan

 

 

Title:

Secretary

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit B

 

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

 

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                                     (                  ) shares of Common
Stock, $0.001 par value per share, of Genaissance Pharmaceuticals, Inc. (the
“Corporation”) standing in my name on the books of the Corporation represented
by Certificate(s) Number                      herewith, and do hereby
irrevocably constitute and appoint                                             
attorney to transfer the said stock on the books of the Corporation with full
power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

IN PRESENCE OF

 

 

 

 

 

 

NOTICE: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

 

11

--------------------------------------------------------------------------------